OR|G|NAL

In the United States Court of Federal Claims
NO. 14-836€ 

(Filed: October 3, 2014)

UCT `3 2014
>x<>s<>i<>x=>x=>x<>s<>l<>¢<>:<>x=>x=>z=>s=>¢<>z<>:<>:<>r=a<>z<>z<>x»<>xx=*>ii=»!==k=l¢>i=>l==I==!HI=>I==|==I<=IK=E=E==F¢=I<=I<>I=#=B=$$**=I=*=§==B=I==|¢>I¢*>I753 F.3d 1380, 1382 (Fed. Cir. 2014). The Tucker Act confers jurisdiction
to this Court and expressly waives sovereign immunity for "any claim against the United
States founded [ ] upon the Constitution." 28 U.S.C. § l49l(a)(l) (2012). The Tucker
Act "does not create a substantive cause of action; in order to come within the
jurisdictional reach and the waiver of the Tucker Act, a plaintiff must identify a separate
source of substantive law that creates the right to money damages." Fisher v. United
States, 402 F.3d ll67, 1172 (Fed. Cir. 2005) (citing United States v. Mitchell, 463 U.S.

206, 216 (1983) and United States v. Testan, 424 U.S. 392, 398 (l976)). "In the parlance
of Tucker Act cases, that source must be ‘money-mandating."’ I_d. (citing Mitchell, 463
U.S. at 217 and @@, 424 U.S. at 398).

Mr. Carpenter brings a claim seeking damages for alleged illegal confinement in
violation of Article One and the Fifth, Eighth, Ninth, and Tenth Amendments of the
United States Constitution. Compl, l. Although the Tucker Act confers jurisdiction to
this Court over Constitutional claims, any allegedly violated provision must itself be
money-mandating. I_d.; See 28 U.S.C. § l49l(a). Constitutional claims other than a Fifth
Amendment taking claim "do not state a cause of action for monetary relief against the
United States" in the Court of F ederal Claims. Frank’s Livestock & Poultry Farm. Inc. v.
United States, 17 Cl. Ct. 601, 607 (1989), aff’d, 905 F.2d 1515 (Fed. Cir. 1990). In this
case, the Court lacks subject matter jurisdiction under the Tucker Act because Mr.
Carpenter does not allege a taking claim.

Pursuant to 28 U.S.C. §§ 1495 and 2513 (2012), this Court can also adjudicate
certain claims for unjust conviction and imprisonment. This is not such a claim.
Jurisdiction conferred by Section 1495 is limited to a plaintiff who proves that "his
conviction has been reversed or set aside on the ground that he is not guilty . . . or that he
has been pardoned." § 25l3(a). l\/lr. Carpenter does not allege that his conviction has
been reversed or that he has been pardoned, and therefore his claims do not meet a
threshold requirement of Section l495.

In sum, where an individual alleges a Constitutional violation, the Constitutional
provision must be money-mandating. Where an individual seeks damages for unjust
imprisonment, he must plead facts that satisfy the requirements of 28 U.S.C. §2513.
Specifically, a plaintiff must both allege and prove that he is innocent of the offense for
which he was imprisoned. In this case, the allegedly violated Constitutional provisions
are not money-mandating, and Mr. Carpenter does not allege or prove that he is innocent.
As a result, Mr. Carpenter does not bring an action within the jurisdiction of this Court.

Conclusion

F or the reasons set forth above, Mr. Carpenter has failed to state a cause of action
within the jurisdiction of the Court of Federal Claims. Accordingly, this case is hereby
DISMISSED.

iris so ORDERED. w ca LQVE`

THOMAS C. WHEELER
Judge